DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term “the micro and/or macro structures” lack antecedent basis.
Regarding claim 6, the claim is not further limiting with regards to the roller or the conveyor belt being heated as that is already recited in claim 1.  The Examiner suggest deleting the claim to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stevanovic (2008/0050654) or Fukumoto et al. (7,575,606) in combination with JP 2001-179151.
Stevanovic (2008/0050654) teaches a battery method whereby a anode slurry including a polymer binder [0017] which meets the claimed polymer electrode material, is applied intermittently to a substrate (40) by and extruder (38) or roller (104) (Figs. 2-
Fukumoto et al. (7,575,606) teaches manufacturing battery electrodes with a paste via a gravure roller that is used to apply the paste intermittently to the sheet.  The paste can include a polymer binder which would meet the claimed polymer electrode material.  The slurry is applied to the gravure roller with a bath of slurry that the gravure roller is contacted with to apply the slurry to the substrate (Fig. 1 and col. 4, line 9 and col. 8, line 1).
Stevanovic (2008/0050654) or Fukumoto et al. (7,575,606) fails to teach feeding the plasticized electrode melt to a heated structured roller via a die.
JP 2001-179151 teaches a gravure coating method whereby a slot die supply nozzle feeds coating material to a gravure roller for application of the coating material onto a web (10) in a patterned defines by the gravure roller 13 and gravure pattern (17) (Fig. 1 and abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Stevanovic (2008/0050654) or Fukumoto et al. (7,575,606) process to include feeding the melted electrode material to a gravure roller for applying patterned coatings on the substrate via a die as evidenced by JP 2001-179151 with the expectation of producing similar results, i.e. a patterned coating.
Regarding claim 1, both Stevanovic (2008/0050654) and Fukumoto et al. (7,575,606) teach a liquid coating slurry, which meets the claimed melt, and applying the 
Regarding claim 2, Stevanovic (2008/0050654) teaches an extruder (38).
Regarding claim 3, both Stevanovic (2008/0050654) and Fukumoto et al. (7,575,606) teaches using a scraper (122/17) to remove material from the roller prior to applying the coating 
Regarding claim 4, regarding the recesses being micro or macro structures, both Stevanovic (2008/0050654) and Fukumoto et al. (7,575,606) teach gravure pattern and the pattern would inherently be either micro or macro in size and therefore meet the claimed limitation.
Regarding claim 5, JP 2001-179151 teaches form the gravure pattern by engraving or etching (see description of Fig. 4) 
Regarding claim 6, the reference are silent with respect to the roller being heated but the Examiner takes the position that using heated roller to maintain the viscosity of the coating liquid is well known in the art and would have been within the skill of one practicing in the art absent a showing of criticality thereof.
Regarding claim 7, both JP 2001-179151 (see description of Fig. 4) and Fukumoto et al. (7,575,606) (col. 5, line 64 – col. 5, line 8) teach a ceramic coating on the roller to aid in easy removal/transfer of coating from roller to substrate as well as preventing roller wear.
Regarding claim 8, all three of Stevanovic (2008/0050654), Fukumoto et al. (7,575,606) and JP 2001-179151 contact the roller with the substrate at a defined angle, temperature and pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.